Citation Nr: 1048140	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for congestive heart failure to 
include as secondary service-connected disabilities, namely, 
residuals of cold injury and posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active duty service from 
September 1943 to September 1946 and from July 1951 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in December 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In his substantive appeal in April 2009, the Veteran requested a 
Travel Board hearing.  In April 2010, he again requested a Travel 
Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Regional Office before a 
Veterans Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


